   8:21-cv-00305-RGK-PRSE Doc # 5 Filed: 08/17/21 Page 1 of 1 - Page ID # 24




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KAYLA REED,

                     Plaintiff,                               8:21CV305

       vs.
                                                                ORDER
TOBY SMITH, SARAH JONES, KENT
TURNBULL, STATE OF NEBRASKA,
ANGELA FRANZ, THE CITY OF
NORTH PLATTE, NE, and GOV. PETE
RICKETTS,

                     Defendants.


       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma
Pauperis. (Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff
is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial review
of her claims to determine whether summary dismissal is appropriate under 28
U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal course
of business.

      Dated this 17th day of August, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
